           Case 8:18-cv-03019-GJH Document 20 Filed 03/13/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND



AMERICAN CHEMICAL SOCIETY ET AL.,                     Case No. 8:18-cv-03019-GJH

                              Plaintiffs,

      v.

RESEARCHGATE GMBH,

                              Defendant.


    CONSENT MOTION TO EXTEND TIME TO FILE REPLY TO DEFENDANT’S
             MOTION FOR NOTICE UNDER 17 U.S.C. § 501(B)


       Defendant ResearchGate GmbH (“Defendant”) by and through its undersigned counsel

and with the consent of Plaintiffs American Chemical Society, Elsevier Inc., Elsevier Ltd., and

Elsevier B.V. (collectively, “Plaintiffs”), hereby move for an Order extending the time for

Defendant to file its reply in support of its motion for notice under 17 U.S.C. § 501(B)

(“Motion”) to April 4, 2019. In support thereof, Defendant states:

       1. Defendant filed its Motion on February 13, 2019.

       2. Plaintiffs filed their opposition to the Motion on March 11, 2019.

       3. Defendant requires additional time to file its reply, and requests that the deadline to

            file its reply be extended to April 4, 2019.

       4. Plaintiffs consent to this request.

       WHEREFORE, Defendant respectfully requests an Order extending the time for

Defendant to file its reply in support of its Motion to April 4, 2019.




                                                  1
       Case 8:18-cv-03019-GJH Document 20 Filed 03/13/19 Page 2 of 3



Dated: March 13, 2019                Respectfully submitted,



                               By:                  /s/ Joseph C. Gratz
                                     Mark A. Lemley (Pro Hac Vice)
                                     Joseph C. Gratz (Pro Hac Vice)
                                     Allyson R. Bennett (Pro Hac Vice)
                                     Aaron J. Benmark (Pro Hac Vice)
                                     DURIE TANGRI LLP
                                     217 Leidesdorff Street
                                     San Francisco, CA 94111
                                     Telephone:    415-362-6666
                                     Facsimile:    415-236-6300
                                     mlemley@durietangri.com
                                     jgratz@durietangri.com
                                     abennett@durietangri.com
                                     abenmark@durietangri.com

                                     Toyja E. Kelley (Bar No. 26949)
                                     Jillian K. Walton (Bar No. 20144)
                                     SAUL EWING ARNSTEIN & LEHR LLP
                                     500 E. Pratt Street, Suite 900
                                     Baltimore, MD 21202-3133
                                     Telephone:     410-332-8600
                                     Facsimile:     410-332-8862
                                     Toyja.kellkey@saul.com
                                     Jillian.Walton@saul.com

                                     Attorneys for Defendant
                                     RESEARCHGATE GMBH




                                     SO ORDERED this __ day of __________,
                                     2019



                                     HON. GEORGE J. HAZEL
                                     UNITED STATES DISTRICT JUDGE




                                      2
             Case 8:18-cv-03019-GJH Document 20 Filed 03/13/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

        I hereby certify that on March 13, 2019 the within document was filed with the Clerk of

the Court using CM/ECF which will send notification of such filing to the attorneys of record in

this case.

                                                                 /s/ Joseph C. Gratz




                                                3
